STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

MEYLIN      CASTRO,          INDIVIDUALLY,                                       NO.     2022      CW   0939

AND   ON    BEHALF       OF    HER MINOR
CHILDREN,         MONICA       GISSELL
CASTANEDA- GASTRO,              DAVID

MEDIA- CASTRO,           AND    DYLAN
SNEIJDER         MEDIA - GASTRO,           AND

MEYLIN      P.    CASTRO


VERSUS


CHURCH      MUTUAL       INSURANCE
COMPANY,         FIRST       UNITED
METHODIST         CHURCH       OF    DENHAM
SPRINGS,         ABC    INSURANCE

COMPANY,         SUNBELT       RENTALS
SCAFFOLD         SERVICES,          LLC,       XYZ
                                                                           SEPTEMBER            8,      2022
INSURANCE         COMPANY,          AND    I
PRIORITY         ENVIRONMENTAL
SERVICES,         INC.




                                           Environmental          Services,        Inc.       and       Sunbelt
In    Re:         1    Priority
                  Rentals            Scaffold            Services,          LLC,          applying           for

                                            writs,        19th     Judicial            District          Court,
                  supervisory
                   Parish      of    East       Baton    Rouge,    No.    669445.




BEFORE:           WELCH,       PENZATO,          AND    LANIER,    JJ.


        WRIT      DENIED.


                                                         AHP
                                                         WIL



        Welch,  concurs and would deny the writ,
                       J.,                                                              finding the
                                                                                       Inc.          Hotel
criteria set forth in Herlitz Construction Co.,                                               v.


Investors          of New      Iberia,          Inc.,    396   So. 2d    878 (   La.     1981) (      per


curiam)          are   not    met.




COURT       OF APPEAL,          FIRST       CIRCUIT




       All

        DEP            LERK     OF    COURT
                 FOR   THE     COURT